Citation Nr: 0217981	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a chronic rib cage 
disability.

2. Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied 
the veteran's claims of service connection for a chronic 
rib cage disability, a hiatal hernia and GERD.

In his VA Form 9, the veteran raised the issue of 
entitlement to service connection for chronic arthritis of 
the "back, shoulders, arms, etc."  The RO noted per 
annotation on the Form 9 that a letter would be sent to 
the veteran and a temporary file created.  Accordingly, 
since the RO indicated that a letter would be sent to the 
veteran with respect to this issue, it appears that this 
issue has not been developed for appellate review, and it 
is therefore referred back to the RO for appropriate 
development.  


REMAND

The veteran served on active duty in the U.S. Marine Corps 
from January 1971 to January 1973.  The veteran now claims 
that he suffers from a chronic rib cage disability, a 
hiatal hernia and GERD as a result of an in-service injury 
involving his rib cage.  However, before the Board can 
adjudicate the merits of these claims, additional 
development is required as a matter of law.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 ("VCAA") was enacted.  Pub.L.No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  The VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the 
claim for benefits.  The VCAA also created 38 U.S.C.A. 
§ 5103, which codifies VA's duty to assist and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 C.F.R. § 3.159 (2002).  

As the veteran's representative notes in the presentation 
made to the Board, essential elements of this case were 
not adequately developed by the RO.  While the Board has 
some developmental authority, the record in this case 
requires extensive development prior to adjudication by 
the Board.   In particular, the RO is required to request 
the veteran's complete service medical records, any 
outstanding VA and non-VA medical records, and provide an 
opportunity for the veteran's representative to submit a 
VA Form 646.  The RO may also need to schedule the veteran 
a VA examination to determine the nature and etiology of 
the claimed disabilities at issue. 

Upon preliminary review and consideration of the 
representative's arguments, it appears that the veteran's 
service medical records are incomplete, as there is no 
separation examination in the record.  The service medical 
records also contain an X-ray examination report of the 
veteran's chest but make no reference to any actual 
injury.  It thus appears that additional service medical 
records exist which have not been associated with the 
claims file.  Accordingly, the RO should attempt to obtain 
these records. 

There also appears to be VA and private medical records 
that have not been associated with the claims file.  In an 
October 2002 letter, Larry Porzsolt, D.O., indicated that 
the veteran suffers from a hiatal hernia and GERD as a 
result of an abdominal compression injury in service.  
However, as pointed out by the veteran's representative, 
it does not appear that records in connection with that 
treatment have been obtained and associated with the 
claims file.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993) (holding that the duty to assist a claimant with 
the factual development of their claim includes securing 
medical records to which reference has been made.)   The 
RO, therefore, must attempt to obtain these records.

The veteran also claims that he has been receiving 
treatment at the Ann Arbor VA Medical Center since January 
2000.  Again, however, there is no indication that the RO 
made any attempt to obtain these records.  The VA is 
deemed to have constructive knowledge of these records 
and, in this case, has actual knowledge of their 
existence.  As such, these records must be associated with 
the claims file for consideration with this appeal.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . .").

Furthermore, as pointed out by the veteran's 
representative, the RO appears not to have given the 
veteran's representative the opportunity to supplement the 
record with additional argument prior to certifying the 
case to the Board.  As the representative pointed out in 
an Informal Brief of October 2002, it did not have the 
opportunity to submit a VA Form 646 before the case was 
transferred to the Board.  Thus, the veteran's 
representative should be given the opportunity to submit a 
VA Form 646.

Finally, after the above development is complete, if 
evidence indicates that the veteran did in fact sustain an 
injury to his rib cage while on active duty, the RO should 
schedule the veteran for a VA examination to determine the 
nature and etiology concerning each of the claimed 
disabilities at issue.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request 
the veteran's service medical records.  
If such records do not exist at NPRC, 
the RO should request that agency to 
search all applicable secondary 
sources, such as the United States 
Surgeon General's Office, for any 
relevant treatment the veteran may have 
received during service.  If the search 
for these records should yield negative 
results, documentation to that effect 
should be placed in the veteran's 
claims file.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers who have treated the veteran 
for a chronic rib cage disability, a 
hiatal hernia and GERD.  After securing 
the necessary releases, the RO should 
obtain records from each health care 
provider the veteran identifies.  The 
RO should also obtain all clinical 
records from Larry Porzsolt, D.O., 300 
W. Main Street, P.O. Box 217, 
Stockbridge, Michigan 49285-0217.  If 
any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

3.  The RO should obtain and associate 
with the claims file any medical 
records from the Ann Arbor VA Medical 
Center from January 2000 to the 
present.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file. 

4. If, and only if, the record 
indicates that the veteran did in fact 
sustain an injury to his rib case while 
on active duty, the RO should schedule 
the veteran for a VA examination to 
determine the nature and etiology of 
his claimed disabilities involving a 
chronic rib cage disability, a hiatal 
hernia and GERD.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests 
and studies should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
disorder involving a chronic rib cage 
disability, a hiatal hernia and GERD is 
related to the veteran's period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

5.  The RO should provide the veteran's 
representative the opportunity to 
submit a VA Form 646.  The RO should 
also review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  The RO 
must ensure that all necessary 
notification and documentation 
requirements are met.

6.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
then readjudicate the veteran's claims 
of entitlement to service connection 
for a chronic rib disability, a hiatal 
hernia and GERD.    

7.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until 
he is notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




